*688On petition for writ of certiorari to the Supreme Court of Alabama; and
*689No. 392.
October 28, 1940.
Mr. George W. Chamlee for petitioner in No. 345. Lee Montgomery, pro se. Messrs. Thomas S. Lawson, Attorney. General of Alabama, and William H. Loeb, Assistant Attorney General, for respondent in No. 345.
On petition for writ of certiorari to the Superior Court of Pennsylvania, Pittsburgh District.
The motions for leave to proceed further in forma pauperis are denied for the reason that the Court, upon examination of the papers herein submitted, finds that the applications for writs of certiorari were not filed within the time provided by- law. Section 8 (a), Act of February 13, 1925 (43 Stat. 936, 940). The petitions for writs of certiorari are therefore also denied.
Reported below: No. 345, 239 Ala. 380; 195 So. 260.